                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT
  IN RE:
                                                       CHAPTER 13
  Michael T. McLaughlin,                               CASE NO. 19-40180-MBM
                              DEBTOR.                  JUDGE MARCI B. MCIVOR
  _______________________________________/

       TRUSTEE’S OBJECTIONS TO CONFIRMATION OF CHAPTER 13 PLAN

       NOW COMES the Chapter 13 Standing Trustee, David Wm. Ruskin, and objects to
confirmation of the Chapter 13 Plan in the above matter pursuant to L.B.R. 3015-3(a) (E.D.M.) as
follows:

       1.      The debtor has failed to provide copies of the debtor's 2016, 2017, and 2018 Federal
Income Tax returns prior to the First Meeting of Creditors as required by 11 U.S.C. Section
521(e)(1)(2)(A). The Trustee therefore requests that the debtor produce the debtor's 2016, 2017,
and 2018 income tax returns no later than 14 days prior to the scheduled Confirmation Hearing in
order for the Trustee to determine whether the debtor's Plan complies with 11 U.S.C. Section
1325(b), 11 U.S.C. Section 1325(a)(3) and 11 U.S.C. Section 1325(a)(6).

       2.       Based upon the Judgment of Divorce provided by the debtor to the Trustee, the
debtor may have an interest in a Ford Flex motor vehicle although the vehicle or disposition of the
vehicle is not disclosed in Schedule A/B or in the Statement of Financial Affairs. Accordingly,
absent further information, the Trustee is unable to determine if the debtor’s Plan complies with
11 U.S.C Section 1325.

        3.    Based upon the debtor’s testimony at the First Meeting of Creditors, the debtor is
seeking new employment. The Trustee therefore requests upon securing new employment, the
debtor amend Schedule I and provide proof of the debtor’s current sources of income so the Trustee
can determine whether the debtor’s Plan complies with 11 U.S.C. Section 1325.

       WHEREFORE, the Chapter 13 Standing Trustee requests this Honorable Court deny
confirmation of the debtor's Chapter 13 Plan unless modified to meet these objections.

                                     OFFICE OF DAVID WM. RUSKIN,
                                     STANDING CHAPTER 13 TRUSTEE
  Dated: March 4, 2019                By: __/s/ Lisa K. Mullen_______
                                      LISA K. MULLEN (P55478)
                                      THOMAS D. DECARLO (P65330)
                                      Attorneys for Chapter 13 Trustee,
                                      David Wm. Ruskin
                                      1100 Travelers Tower
                                      26555 Evergreen Road
                                      Southfield, MI 48076-4251
                                      Telephone (248) 352-7755



 19-40180-mbm        Doc 18     Filed 03/04/19     Entered 03/04/19 14:19:24        Page 1 of 2
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT

  IN RE:
                                                        CHAPTER 13
  Michael T. McLaughlin,                                CASE NO. 19-40180-MBM
                              DEBTOR.                   JUDGE MARCI B. MCIVOR
  _______________________________________/

            CERTIFICATE OF SERVICE OF TRUSTEE'S OBJECTIONS TO
                    CONFIRMATION OF CHAPTER 13 PLAN

       I hereby certify that on March 4, 2019, I electronically filed the Trustee’s Objections to
Confirmation of Chapter 13 Plan with the Clerk of the Court using the ECF system which will
send notification of such filing to the following:
       The following parties were served electronically:
               ACCLAIM LEGAL SERVICES PLLC
               8900 E 13 MILE RD
               WARREN, MI 48093-0000

       The following parties were served via First Class Mail at the addresses below by depositing
same in a United States Postal Box with the lawful amount of postage affixed thereto:

               Michael T. McLaughlin
               256 South Chocolay
               Clawson, MI 48017-0000



                               ________/s/ Vanessa Wild___
                               Vanessa Wild
                               For the Office of David Wm. Ruskin
                               Chapter 13 Standing Trustee - Detroit
                               1100 Travelers Tower
                               26555 Evergreen Road
                               Southfield, MI 48076-4251
                               (248) 352-7755




 19-40180-mbm         Doc 18     Filed 03/04/19      Entered 03/04/19 14:19:24     Page 2 of 2
